DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Sep. 22, 2020 and Oct. 19, 2020 have been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1-7 and 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over European Patent Application Publication No. EP 0 348 565 A1 (herein “Brown”).
As to claims 1-4, 7, and 10: Brown describes multistage aqueous emulsion polymers and coating compositions made therefrom (see the abstract). Brown discloses that the polymers include a core and a shell comprising ethylenically unsaturated nonionic monomers (see p. 3, ll. 32-37), that the molecular weight of the core is preferably higher than that of the shell, and that the weight ratio of the core to the shell is from about 99:1 to about 1:99, preferably about 85:15 to about 15:85 (see p. 3, ll. 45-55). These ranges overlap the presently recited ranges of amounts which correspond to a weight ratio of 98:2 to 88:12.
Brown further discloses that the core comprises a low level or none of an acid-containing monomer (see p. 3, ll. 39-41), such as less than 10 wt% and in the case of methacrylic acid, preferably none, 0.01 wt% to about 1.5 wt%, or about 0.3 wt% to about 0.7 wt%. 
Brown further discloses that the shell comprises about 10 wt% to about 60 wt%, preferably about 20 wt% to about 50 wt%, of acid-containing unsaturated monomer (see p. 3, l. 57 to p. 4, l. 3). These ranges overlap the presently recited range of 20 to 60 wt% of acid monomer in the shell. 
Brown does not specifically disclose a polymer having an acid monomer content of from 1.1 to 4.2 wt% based on the weight of the polymer.
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. The overlapping nature of sets of ranges may be established by the identification of a point that falls within the scope of both of the sets of ranges. As an example of a point that falls within both the ranges of amounts described by Brown and within the ranges of amounts that are presently claimed: A polymer having a weight ratio of core to shell of 91:9; having 0.1 wt% acid monomer in the core; and having 25 wt% acid monomer in the shell. Each of these amounts falls within the scope of the first three of the presently recited ranges of amounts. The examiner has calculated that the content of acid monomer in this polymer is about 2.3 wt%, and this falls within the scope of the fourth of the presently recited ranges of from 1.1 to 4.2 wt%. Because such a polymer falls both within the scope of Brown’s ranges and within the scope of the presently recited ranges, it has been established that Brown’s disclosed ranges overlap the presently recited ranges of weight percentages of acid monomer. 
In light of Brown’s disclosure of various suitable weight ratios of core to shell and amounts of acid monomer in the core and shell, one of ordinary skill in the art would have merely exercised ordinary creativity by making Brown’s polymers having any value of the weight ratios of core to shell and amounts of acid monomer in the core and shell within the disclosed ranges, including those values which overlap the presently recited ranges of amounts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Brown’s polymers having amounts of core and shell and amounts of acid monomer within the presently recited ranges.
As to claims 5 and 6: As set forth above, (for instance) Brown’s polymer may have a weight ratio of core to shell of 91:9; may contain 0.1 wt% acid monomer in the core; and may contain 25 wt% acid monomer in the shell. In this instance, content of acid monomer in the polymer is about 2.3 wt%, and this falls within the scope of the recited range of from 1.1 to 4.2 wt%. Brown further discloses that the shell polymer preferably has a molecular weight of about 5,000 to about 100,000 (see p. 3, ll. 55-57). For a polymer in which the shell has a molecular weight of about 5,000, the calculated acid number of the shell is about 163, and this falls within the scope of the recited ranges. The recited polymers are thus suggested by Brown for the reasons set forth above with respect to base claim 1.
As to claim 11: Brown further discloses that the polymer are useful as binders for coating compositions (see p. 6, ll. 14-17). Because the polymer suggested by Brown contain the same component monomers as the presently claimed polymers, there is a reasonable basis to conclude that Brown’s polymer has the same capabilities as the recited polymer, including the presently recited ability to function as a dispersant during a grind stage.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Brown in view of ACS Symposium Series. 2000. Vol. 755. Specialty Monomers and Polymers. Chapter 5, pp 46-53 (herein “Marks”).
The discussion set forth above regarding Brown with respect to base claim 1 is incorporated here by reference. As set forth above, Brown suggests a polymer according to base claim 1. Brown does not disclose a “stabilizer monomer” as is presently recited.
Marks describes emulsion polymerizations with 2-acrylamido-2-methylpropane sulfonic acid (see the abstract). Marks discloses that the emulsion polymers prepared with 2-acrylamido-2-methylpropane sulfonic acid replacing most of the surfactants and acrylic acid improved divalent cation stability of the polymers (id).
In light of Marks, one of ordinary skill in the art would have been motivated to prepare Brown’s polymers by replacing most of the surfactants and acid monomers with 2-acrylamido-2-methylpropane sulfonic acid to improve their stability toward divalent cations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Brown’s polymers including the monomer 2-acrylamido-2-methylpropane sulfonic acid.

Claims 9 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown in view of US Patent No. 7,217,762 B1 (herein “Jørgedal”)
The discussion set forth above regarding Brown with respect to base claim 1 is incorporated here by reference. As set forth above, Brown suggests a polymer according to base claim 1. Brown further discloses that the shell polymer preferably has a weight-average molecular weight of about 5,000 to about 100,000 (see p. 3, ll. 55-57).
Brown does not disclose the number average molecular weight of the shell.
Jørgedal describes a process of making monodisperse polymer emulsions (see col. 3, l. 57 to col. 4, l. 12) using seed particles. Jørgedal discloses that undersized particles are avoided by the use of a steric stabilizer (see col. 2, ll. 19-31). 
In light of Jørgedal, one of ordinary skill in the art would have been motivated to make Brown’s polymers by Jørgedal’s polymerization method to control the particle size and avoid undersized particles. Upon making monodisperse particles, the number-average and weight-average molecular weights would be the same; thus in the instance of making Brown’s polymer to weight-average molecular weight of about 5,000 to about 100,000, the number-average molecular weight would also be about 5,000 to about 100,000.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Brown’s polymers monodisperse using Jørgedal’s polymerization method, thereby resulting in polymers having a shell with a number-average molecular weight overlapping the presently recited range.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 was presented on Apr. 28, 2020, and thereafter it was withdrawn from consideration. Claim 15 was amended on Sep. 22, 2020 to depend upon independent claim 1, and it is now under consideration.
In the Remarks submitted on Apr. 28, 2020, Applicant pointed to the examples for written descriptive support for the claim.
The specification discloses two Comparative multiphase emulsion polymers 1 and 2 which are described as having “a poor dispersing capacity (gelled)” (Spec. p. 14, ll. 4-10). These polymers are also included in Table 6 alongside several inventive polymers, and in place of a Brookfield viscosity reported for the inventive polymers, the term “Gel” appears for the comparative polymers.
The specification does not describe the conditions under which the gelling of these polymers occurs. The claims also do not recite any conditions under which the compositions are tested for their ability to gel, and thus the claims encompass compositions which will not gel under all possible conditions.
The specification also includes Comparative Compositions 1 to 3 (Spec. p. 12, ll. 9-26) which are described as being “not stable as they became gelled (i.e., grits were observed) around several minutes after the letdown phase” (Spec. p. 15, ll. 10-11). These examples do not contain the sort of multistage polymers that are presently recited.  Additionally, the mere presence of some grit does not preclude the determination of a Brookfield viscosity. For these reasons, this further description of gelling for the Comparative Compositions 1 to 3 is not considered to be a definition of the gelling described for the Comparative multiphase emulsion polymers 1 and 2.
The examiner does not find in the original specification a written description of the presently recited compositions which do not gel under all possible conditions. It is therefore concluded that the claim recites compositions more broadly than the more limited disclosure in the original specification.

Allowable Subject Matter

The examiner notes that the presently disclosed inventive examples of multiphase emulsion polymers (which are not described as gelling) have a Brookfield viscosity reported. This physical property may be a manner of describing the claimed invention in place of the limitation in claim 15 regarding gelling. Additionally, the examiner is unaware of any evidence or technical reasoning that would establish that Brown’s polymers would have a Brookfield viscosity within the scope of the values reported for the presently disclosed inventive examples of multiphase emulsion polymers.

Response to Arguments

The arguments submitted on Sep. 22, 2020 were addressed in the Advisory Action mailed on Sep. 30, 2020. The request for continued examination submitted on Oct. 19, 2020 does not include any further arguments.
The rejections set forth above over Brown et al. have been edited for clarity, but they are substantially the same as those set forth previously. Additionally, a new rejection of claim 15 under 35 U.S.C. § 112(a) is set forth above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764